Citation Nr: 1207157	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as chloracne, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1969 to July 1975, including service in the Republic of Vietnam from January 1970 to December 1970.

These matters come before the Board of Veterans Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which, in pertinent part, denied the Veteran's claims for service connection for chloracne and PTSD.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the instant matters in September 2009 and February 2011.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's current skin disability was not present in service or for many years thereafter and is not etiologically related to service, including his presumed exposure to herbicides.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regards to his claim for service connection for lumps on the back of the neck in an April 2005 letter.  This letter provided notice as to what evidence was required to substantiate his claims.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.

The Veteran has substantiated his status as a veteran.  The remaining elements of proper Dingess notice were provided in an April 2007 letter, after the initial adjudication of the Veteran's claim.  The timing deficiency with regard to this April 2007 letter was cured by readjudication  of the claim in a May 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, excerpts from the Veteran's service personnel records, various private treatment records, VA treatment records and the VA examination reports.  

In September 2009, the Board remanded the instant claim to allow the Veteran's outstanding VA treatment records to be obtained and to provide the Veteran with a letter requesting sufficient information to obtain additional evidence pertinent to the instant claim.  A VA examination was then to be conducted to determine the nature and etiology of his claimed skin disability.  A January 2010 letter to the Veteran requested that he provide information regarding additional treatment providers and complete an appropriate authorization, if necessary.  Updated VA treatment records are located in the claims file.  A VA examination was conducted in February 2010.

The Board again remanded the instant matter in February 2011.  The RO was instructed to provide the Veteran with a new VCAA letter instructing him to provide information sufficient to obtain additional medical records not currently of record and a VA dermatology examination were then to be conducted to determine the nature and etiology of his claimed skin disability.  Such a letter was provided in March 2011 and VA examinations were conducted in April 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed in 38 C.F.R. § 3.309(e) for which service connection is presumptively granted on the basis of exposure to herbicides were amended to add AL amyloidosis.  See 74 Fed. Reg. 21,258 (May 7, 2009); see also 38 C.F.R.           § 3.307(a)(6)(ii).  In addition, this regulation was recently amended to allow such presumptive service connection to be granted for ischemic heart disease, Parkinson's disease and hairy cell leukemia and other chronic B-cell leukemias.  See 75 Fed. Reg. 53,202 (August 31, 2010). 
In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Skin Disability

An April 1969 service entrance examination was negative for any relevant abnormalities.  Physical examinations conducted in August 1971 and January 1972 were negative for any relevant abnormalities.  A July 1975 service discharge examination was also negative for any relevant abnormalities and the Veteran denied skin diseases in an accompanying Report of Medical History (RMH).  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any skin disorder.

An October 1975 VA examination found the Veteran's skin to be normal.

A March 2005 VA treatment note reflected the Veteran's reports of knots in the back of his head that appeared after returning from Vietnam.

A March 2005 VA Agent Orange examination reflected the Veteran's reports of hard boils that eventually drained with pus and resulted in a deep scar since his service in Vietnam.  Physical examination found skin lesions and deep pitting scars on the back of the neck and upper back with comedones; these symptoms were consistent with chloracne.  An assessment of chloracne of the neck and upper back that was possibly related to Agent Orange exposure was made.

A March 2005 letter from VA indicated that the Veteran had undergone an Agent Orange examination in March 2005.  He was diagnosed with chloracne which may be related to Agent Orange exposure.  This diagnosis was made by a VA physician's assistant.

A December 2008 VA treatment note indicated that the Veteran had an episodic fungal rash that required the use of Clotrimazole cream.

A February 2010 VA dermatology examination reflected the Veteran's reports of pimples on the back of his neck that began shortly after Vietnam, which he thought to most likely be acne.  This acne remained on the back of his neck over the years and became pitted, with some spreading to the shoulders, was had been constant since the symptoms began.  Physical examination was negative for current acne or chloracne but did reveal scattered pits without either closed or open comedones on the back of the neck.  There were no pustules, nodules or cysts and the disease was currently inactive.  

Following this February 2010 VA examination and a review of the Veteran's claims file, a diagnosis of inactive acne vulgaris was made.  The examiner opined that it was less likely than not that this current skin condition (i.e., inactive acne vulgaris) was etiologically related to the Veteran's period of service in any way, including exposure to herbicides.  Although the Veteran claims that his skin condition appeared shortly after his return from Vietnam in December 1970 and persisted throughout the remainder of his service, the clinical findings for his skin were noted to be normal in August 1971, January 1972 and July 1975.  He did have typical acne vulgaris in a limited area at the hairline on the back of his neck and there were pits in those areas but there was no evidence of acne on the face, neck, arms, shoulders, axillae or groin, all of which were common sites for chloracne.  Where this chloracne secondary to herbicide exposure, it would have been a very mild case and as such would more likely than not have resolved over the decades since his Vietnam exposure, as the dioxin in his adipose tissues was metabolized and excreted over the decades.  He reported that he still got recurrences of the active disease characterized by blackheads and draining pustules followed by resolution but this activity would not be expected to continue unabated 40 years after exposure to herbicides.  The examiner, a physician, stated that he had reviewed the Veteran's claims file, VA treatment records and the medical literature on dioxin and chloracne when formulating this opinion.

In a March 2011 statement, the Veteran wrote that he had experienced acne on the back of his neck.

An April 2011 VA dermatology examination reflected the Veteran's reports that he began developing pimples on the back of his neck and upper back while in Vietnam in 1970.  Since that time, he has had constant pimples on the back of his neck which fluctuated in severity but did not totally disappear.  He reported that his last relapse of active disease was about one month ago.  Physical examination revealed scattered pits without either closed or open comedones at the hairline on the back of the Veteran's neck.  There were also scattered small nodules and cysts, which were indicative of active disease.  Following this examination and a review of the Veteran's claims file, a diagnosis of acne vulgaris was made.  

The April 2011 VA examiner opined that it was less likely as not that the Veteran's current acne vulgaris had its onset in service or was otherwise etiologically related to service, including exposure to herbicides.  The distribution of his acne was not typical for chloracne and 40 years after exposure to herbicides.  Chloracne would have resolved as the dioxin in his adipose tissues had metabolized and excreted over the decades.  He had evidence of recent active disease.  Although a diagnosis of chloracne was made at the time of the March 2005 VA Agent Orange examination, this diagnosis was given by a physician's assistant and this examiner disagreed with the assessment.  A review of his service treatment records showed normal skin examinations in August 1969, August 1971, January 1972 and July 1975, despite the Veteran's claims that that his acne began in service.  He also reported no skin disorders during his July 1975 separation examination.  There was no evidence of acne vulgaris during service in the available service treatment records.  The examiner, the same physician who conducted the February 2010 VA examination, noted that he had reviewed the Veteran's claims file and his VA treatment records when formulating this opinion.

The Veteran has a current disability as he has been diagnosed with a variety of skin disabilities, including chloracne and acne vulgaris, during the course of the appeal.  
In order for his current skin disability to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  Service personnel records confirm the Veteran's service in Vietnam and his exposure to herbicides is therefore presumed.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's July 1975 service discharge examination found the Veteran's skin to be normal and was negative for any relevant abnormalities.  The clinical evidence is negative for a skin disability until 2005, nearly 30 years after service.  The February 2010 VA examiner declined to find a nexus between chloracne and the Veteran's service, including his presumed exposure to herbicides, and provided a detailed rationale for this opinion.  The April 2011 VA examiner concurred with his previous February 2010 VA examiner's opinion regarding the lack of nexus between chloracne and the Veteran's service and also declined to find a nexus between the Veteran's acne vulgaris and service.  The examiner had reviewed the Veteran's claims file on both occasions and his opinions were accompanied by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record). 

In contrast, a March 2005 VA examiner opined that the Veteran's diagnosed chloracne that "may possibly" be related to herbicide exposure.  This opinion was not stated to the degree required to substantiate a claim for service connection and was not accompanied by a rationale.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); see, Nieves-Rodriguez, supra.  While the March 2005 VA physician's assistant was competent to issue a medical diagnosis and opinion based upon his education, training and experience, both the February 2010 and April 2011 VA examinations were conducted by a physician, who has greater levels of education and training.  See, e.g., Cox v. Nicholson, 20 Vet. App. 563 (2007); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The Board therefore finds the February 2010 and April 2011 opinions to be more probative than the March 2005 opinion with regard to whether the Veteran's current skin disability is related to his service. 

The Veteran has, on occasion, alleged a continuity of skin symptomology since service.  During a February 2010 VA dermatology examination, the Veteran reported that his skin symptoms began shortly after Vietnam.  However, in an April 2011 examination, he reported that these symptoms began while he was serving in Vietnam.  Multiple physical examinations conducted during service and the July 1975 service discharge examination were negative for findings related to any skin disability and the Veteran himself denied suffering from a skin disease in a July 1975 RMH.  In addition, an October 1975 VA examination, conducted shortly after service discharge, found the Veteran's skin to be normal, suggesting the absence of acne or the scattered pits or scarring found on more recent examinations.  Therefore, in light of these inconsistencies, the Board finds the Veteran's reports regarding a continuity of symptomology and the onset of his skin symptoms are not credible. 

The Veteran is not competent to opine as to the etiology of his current skin disability as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant case where the Veteran has been diagnosed with multiple skin disabilities, there has been a lengthy time between service and the first clinical evidence of a skin disability and there was in-service exposure to herbicides.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his current skin disability and service are not probative as to this question.

Presumptive service connection for chloracne or other acneform disease on the basis of exposure to herbicides is not warranted as the disease did not become manifest to a degree of 10 percent or more within a year of the last date in which the Veteran was exposed to herbicides (i.e., December 1970).  As noted above, the August 1971, January 1972 and July 1975 examinations were negative for any relevant abnormalities.  The October 1975 VA examination found the Veteran's skin to be normal and his reports regarding a continuity of symptomology have been found to not be credible.  See 38 C.F.R. § 3.307(a)(6)(ii).

As the evidence is against finding a nexus between a skin disability and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a skin disability, to include as due to herbicide exposure, is denied.






REMAND

Unfortunately, the Board must again remand the claim for service connection for an acquired psychiatric disorder for compliance with the terms of the previous remands.

A September 2009 remand from the Board instructed the RO to conduct a VA examination to determine the nature and etiology of any current psychiatric disorder.  A VA psychological examination was conducted in February 2010 and contained diagnoses of depressive disorder not otherwise specified (NOS) and anxiety disorder NOS.  The examiner did not provide an opinion regarding the etiology of the diagnosed depressive disorder NOS and anxiety disorder NOS.

In February 2011, the Board again remanded this claim to allow a VA examination to be conducted to determine the nature and etiology of any psychiatric disorder and to allow consideration of the newly revised regulations governing claims for service connection for PTSD.  The examiner was instructed to provide an etiological opinion for each psychiatric disorder found.  A VA psychological examination was conducted in April 2011 and depressive disorder NOS was diagnosed.  The examiner then offered a detailed etiological opinion for this diagnosed depressive disorder only and concurred with the findings of the February 2010 VA examiner regarding the Veteran's failure to meet the diagnostic criteria for PTSD.  However, the April 2011 examiner failed to provide an etiological opinion for the diagnosed anxiety disorder NOS.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement for a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  In the absence of such an etiological opinion for the diagnosed anxiety disorder NOS, this opinion is unlikely to survive juridical scrutiny.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remands.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an addendum to the April 2011 VA opinion to determine the etiology of the Veteran's currently diagnosed anxiety disorder.  

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed anxiety disorder NOS had its onset in or was otherwise related to the Veteran's active duty service from August 1969 to July 1975?  

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


